United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1860
                                   ___________

Olga Esquivel-Ramirez,                  *
                                        *
             Petitioner,                *
                                        * Petition for Review of
      v.                                * an Order of the Immigration
                                        * and Naturalization Service.
Immigration and Naturalization          *
Service,                                * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                           Submitted: May 5, 2000
                               Filed: May 24, 2000
                                   ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Olga Esquivel-Ramirez, a citizen of Guatemala, entered the United States
without inspection in August 1991. In 1996, the Immigration and Naturalization
Service ordered her to show cause why she should not be deported. Esquivel-Ramirez
conceded deportability, but filed an application for asylum and withholding of
deportation. Following a hearing--at which she testified she was threatened, followed,
and later kidnaped and beaten for participating in a pro-labor organization in
Guatemala--an Immigration Judge (IJ) denied her application. The Board of
Immigration Appeals (BIA) dismissed her appeal from the IJ’s order.
       Esquivel-Ramirez petitions for review, arguing that the evidence supports her
claims of past persecution and fear of future persecution. Reviewing the BIA’s denial
of asylum under the substantial-evidence standard, see Feleke v. INS, 118 F.3d 594,
598 (8th Cir. 1997), we deny her petition.

       After reviewing the record in this case, we conclude that a reasonable fact finder
could find Esquivel-Ramirez’s fear of persecution was not objectively reasonable.
State Department records indicate Guatemala’s civil war ended in 1996, the
government agreed to distribute more equitably government services, and labor activists
are no longer being systematically physically attacked. Esquivel-Ramirez, moreover,
presented no evidence that her labor organization still exists in Guatemala. See id. (to
overcome BIA’s finding that alien lacked well-founded fear, evidence must be “so
compelling that no reasonable fact finder could fail to find the requisite fear of
persecution”). We also affirm the BIA’s denial of withholding of deportation. See
Kratchmarov v. Heston, 172 F.3d 551, 555 (8th Cir. 1999).

      Accordingly, we deny the petition.

      A true copy.

             Attest:

                         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-